IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER T. GOVATOS,                      §
                                       §   No. 222, 2016
      Petitioner Below,                §
      Appellant,                       §   Court Below—Superior Court
                                       §   of the State of Delaware
      v.                               §
                                       §   C.A. No. S16M-04-019
STATE OF DELAWARE,                     §
                                       §
      Respondent Below,                §
      Appellee.                        §


                          Submitted: September 28, 2016
                           Decided:   October 4, 2016

                                     ORDER

      This 4th day of October 2016, it appears to the Court that, on September 15,

2016, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before August 30, 2016. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                            Justice